DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-14, 31-38 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims in this application have been allowed because the prior art of record fails to disclose either single or in combination the claimed medical device/method including: a hardware processor configured to the specific computer-executable instructions to detect an alarm response from the subject based on the motion data and slience the alarm based on the alarm response received from the subject.
The closet prior art of record is Klusman et al. (EP 3187200 B1), Locke et al. (US 11,344,664).  However, these references do not disclose the device as claimed or described above.
Regarding claim 1, Klusman et al. (EP 3187200 B1) discloses an ambulatory medicament device configured to manage a medicament therapy regimen based on motion data associated with movement of the ambulatory medicament device, the ambulatory medicament device comprising: 
a motion sensor 29 (impact sensor, acceleration sensor) configured to collect the motion data, para [0034-0036, 0047];
a memory configured to store specific computer-executable instructions (a memory is direct electronic communication with the impact sensor module controller, para [0093]); and 
a hardware processor (control unit in Fig. 4]) in communication with the memory and configured to execute the specific computer-executable instructions to at least: 
detect an alarm condition, para [0051];
generate an alarm & detect an alarm response from the subject based on the motion data (it is possible to program the controller to display an alarm message, if a certain magnetic field strength is acting on the device, para [0051].
Klusman fails to disclose a medicament reservoir configured to store a medicament; an ambulatory medicament pump configured to deliver the medicament from the medicament reservoir to a subject; silence the alarm based on the alarm response received from the subject.
Locke et al. (US 11,344,664) discloses an ambulatory medicament device configured to manage a medicament therapy regimen based on motion data associated with movement of the ambulatory medicament device, the ambulatory medicament device 113 comprising: 
a medicament reservoir 114 configured to store a medicament; 
an ambulatory medicament pump 113 configured to deliver the medicament from the medicament reservoir to a subject; 
a motion sensor 124 (accelerometer, activity or motion sensor) configured to collect the motion data (e.g. data from sensors such as the accelerometer 124 analyzed by the controller 110 to monitor or measure intensity of activity, col. 14, lines 14+; 
Figs. 3 & 4 describes a step of comparing the activity (i.e. via accelerometer 124) is whether > or < a threshold. Therefore, the motion sensor configured to collect the motion data so that the motion/activity data compares with the threshold, in step 214 in Fig. 3 & step 306 in Fig. 4);
 a memory (inside the pump 113) configured to store specific computer-executable instructions; and 
a hardware processor 110/111 in communication with the memory and configured to execute the specific computer-executable instructions to at least: 
detect an alarm condition, col. 10, line 29-32; 
generate an alarm; detect an alarm response from the subject based on the motion data (adjust an alert threshold based on the activity signal, see claim 1 in Locke).
Locke fails to disclose that silence the alarm based on the alarm response received from the subject.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUYNH-NHU HOANG VU whose telephone number is (571)272-3228.  The examiner can normally be reached on M-F 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Quynh-Nhu H. Vu/
Quynh-Nhu H Vu
Primary Examiner, Art Unit 3783